

116 HR 6241 IH: Touchless Transactions Act of 2020
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6241IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Hill of Arkansas (for himself and Mr. McHenry) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Electronic Fund Transfer Act to allow for touchless transactions, and for other purposes.1.Short titleThis Act may be cited as the Touchless Transactions Act of 2020.2.Touchless transactionsSection 921 of the Electronic Fund Transfer Act (15 U.S.C. 1693o–2, relating to Reasonable fees and rules for payment card transactions) is amended by adding at the end the following new section:(e)Touchless transactions(1)In generalAny person who allows for a swipe, dip, or tap transaction to initiate an electronic fund transfer that is a point-of-sale transfer shall not be required to capture a signature of an individual.(2)EnforcementNotwithstanding any other provision of this title, the Federal Trade Commission shall be authorized to enforce the requirements of this subsection in the manner provided under section 918(c). .